Citation Nr: 1219191	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  05-34 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to May 1968. 

This matter comes to the Board of Veterans' Appeals (Board) from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The RO found that the Veteran had not submitted new and material evidence to reopen his service connection claim for diabetes mellitus.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for diabetes mellitus.  See Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001).

The Veteran testified at a hearing at the RO before a Decision Review Officer in June 2006.  A transcript of the hearing is of record.

The Veteran testified at a Board videoconference hearing at the RO before the undersigned Veterans Law Judge in November 2009.  A transcript of the hearing is of record. 

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in January 2010 and January 2011 for further development and adjudicative action.  

The issues of entitlement to service connection diabetes mellitus on the merits and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed April 2002 rating decision, the RO denied service connection for diabetes mellitus.

2.  The additional evidence received since the April 2002 rating decision denying the Veteran's application of service connection for diabetes mellitus relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision denying service connection for diabetes mellitus became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.200, 20.201, 20.302 (2011).

2.  The additional evidence received since the April 2002 rating decision is new and material, and the claim for diabetes mellitus is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate the reopening of his claim for service connection for diabetes mellitus.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Analysis

An April 2002 rating decision denied a claim of service connection for diabetes mellitus.  The Veteran submitted a notice of disagreement in July 2002 and a statement of the case was issued in September 2002.  However, he did not perfect an appeal.  He subsequently sought to reopen the claim, and this request was denied in July 2005.  

At this juncture, the Board points out that new and material evidence was not received within one year of the issuance of the April 2002 rating decision such as to preclude its finality pursuant to 38 C.F.R. § 3.156(b).

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The Veteran's initial claim of entitlement to service connection for diabetes mellitus was denied in an unappealed April 2002 rating decision.  At that time, the RO determined that evidence had not been presented to indicate that the Veteran's claimed disability was either related to or aggravated by active service.  The RO additionally found that the Veteran was not exposed to herbicides while serving in Korea.  The Veteran's original claim dated September 2001 and an additional statement dated September 2001 indicates that he had symptoms of diabetes mellitus in service.  The Veteran also indicated in his September 2001 original claim that he was treated for diabetes mellitus post-service in 1990.  The Board notes that VA treatment records received prior to the April 2002 adjudication reflected a current diagnosis of diabetes mellitus from at least October 1996.

The evidence of record at the time of the April 2002 decision included service treatment records, service personnel records, VA treatment records and the Veteran's contentions.

The pertinent evidence added to the record since the April 2002 rating decision consists of additional VA treatment records; a letter from the Director of the Center for Unit Records Research dated November 2004 indicating that herbicides were sprayed in Korea from 1967 to 1969; a letter dated July 8, 2009, from the Joint Services Records Research Center (JSRRC) indicating that herbicides were used in Korea from April 1968 to July 1969 and the Veteran's unit was not listed in a DOD memo as being in the area during herbicide training; and the Veteran's submitted contentions and hearing testimony.  

The Board finds that there is new and material evidence to reopen the Veteran's claim for service connection for diabetes mellitus.  Although later refuted by the more specific JSRRC letter, the November 2004 letter does by itself relate to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has been received and the claim for service connection for diabetes mellitus is reopened.


ORDER

New and material evidence having been received, the application to reopen the previous determination regarding service connection for diabetes mellitus is granted.


REMAND

The Board finds that unfortunately there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran contends that he had symptoms of diabetes mellitus in service and that he has hypertension which is secondary to his diabetes mellitus.  In this regard, he is competent to describe in-service symptoms that he believes are related to his currently diagnosed diabetes mellitus.  Thus, he should be afforded an additional VA examination to obtain a medical opinion concerning the etiology of the claimed disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, the Board acknowledges the Veteran's assertion that his hypertension is secondary to his diabetes mellitus.  Although service connection is not currently in effect for diabetes mellitus, it could potentially be awarded as a result of the development requested herein.  Accordingly, if the diabetes mellitus is found to be related to active service, the examiner should also address whether any current hypertension is proximately due to or aggravated by the Veteran's diabetes mellitus.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With regard to the Veteran's claim of service connection on a secondary basis for hypertension, although the Veteran was provided with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), that notice did not advise him of the elements of service connection on a secondary basis.  Thus, he must be so notified on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notification letter which provides the required notice in response to his claim for service connection for hypertension on a secondary basis.  

2.  Undertake any additional indicated development to obtain any pertinent, outstanding evidence, to include contacting any identified health care facilities and also associating any additional treatment records from the VA Medical System with the claims file.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diabetes mellitus.  The claims file should be provided to and reviewed by the examiner.  

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether there is a 50 percent or better probability that the Veteran's diabetes mellitus is related to claimed symptomatology during active service.  The examiner should provide the rationale for all opinions expressed.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

IF, and only if, the Veteran's diabetes mellitus is found to be related to active service, then the examiner should comment as to whether the Veteran's hypertension is proximately due to or aggravated (beyond the normal progression) by his diabetes mellitus.  

If aggravation is found, the examiner should identify the baseline level of disability prior to such aggravation, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that the Veteran's reports must be considered in formulating the requested opinion. 

4.  Thereafter, the claims should be readjudicated, considering all evidence of record obtained since the prior SSOC.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


